UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FREDDY RODRIGUEZ,
                                Plaintiff,

                      – against –                                       ORDER
                                                                    16 Civ. 1507 (ER)
JAMAICA ONE STOP SHOP RESTAURANT
INC., GRAFTON ANDERSON, and JOHN
DOES #1–10,
                    Defendants.


Ramos, D.J.:

         On April 8, 2019, the parties were directed to provide a status report by April 22, 2019.

Doc. 12. Neither party did so. [e parties are hereby ORDERED to ﬁle a status report by May

1, 2020. Failure to comply with this Order may result in sanctions, including dismissal for

failure to prosecute. See Fed. R. Civ. P. 41.


         SO ORDERED.


Dated:    April 6, 2020
          New York, New York
                                                                    Edgardo Ramos, U.S.D.J.
